Title: [Diary entry: 17 April 1786]
From: Washington, George
To: 

Monday 17th. Thermometer at 58 in the Morning— at Noon and 58 at Night. Morning clear and warm, with very little wind. About 10 Oclock it began to lower, and about 2 there were great appearances of rain but the Wind getting to No. West & blowing pretty fresh they all vanished. Went up to Alexandria to an election of Delegates to represent this County; when the suffrages of the people fell upon Colo. Mason and Doctr. Stuart—on the first contrary to, and after he had declared he could not serve and on the other whilst he was absent at Richmond. Captn. West who had offered his Services & was present, was rejected. The votes were—for Colo. Mason 109—for Doctr. Stuart 105 and for Captn. West 84. Returned home in the evening.